Name: Commission Regulation (EC) No 2076/94 of 18 August 1994 amending Regulation (EC) No 1842/94 increasing to 200 000 tonnes the quantity of durum wheat held by the Greek intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 8 . 94 Official Journal of the European Communities No L 214/9 COMMISSION REGULATION (EC) No 2076/94 of 18 August 1994 amending Regulation (EC) No 1842/94 increasing to 200 000 tonnes the quantity of durum wheat held by the Greek intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION : . Article 1 Article 2 of Regulation (EC) No 1842/94 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 200 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 1842/94 (*), opened a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Greek inter ­ vention agency ; whereas, in the communication of 11 August 1994, Greece informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Greek intervention agency for which a standing invitation to tender for export has been opened should be increased to 200 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 1 842/94 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Annex I to Regulation (EC) No 1842/94 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1994. For the Commission Karel VAN MIERT Member of the Commission Q) OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 192, 28 . 7. 1994, p. 1 . No L 214/10 Official Journal of the European Communities 19. 8 . 94 ANNEX ANNEX I (tonnes) Place of storage Quantity Kastorias 6 896 Kozanis 3 267 Evrou 6 254 Kilkis 5 774 Halkidikis 1 1 747 Thessalonikis 21 071 Imathias 547 Pierias 12 452 Xanthis 7 457 Trikalon 1 585 Florinas 2 890 Kavalas 5 799 Rodopis 583 Serron 9 676 Magnissias 12 245 Attikis 1 900 Voiotias 5116 Fthiotidos 4 081 Larisas 77 501 Karditsas 3 244 Evioas 510'